
	

114 HR 4953 IH: No Work, No Pay Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4953
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Salmon introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to limit the length of administrative leave for Federal
			 employees to 30 days, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Work, No Pay Act of 2016. 2.Limitation on administrative leave (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
				
					6330.Limitation on administrative leave
 (a)In generalExcept as provided in subsection (b), an employee may not be placed on administrative leave, or any other paid non-duty status without charge to leave, for more than 30 consecutive days for reasons relating to misconduct or performance.
 (b)Extension for investigationIn the case of an employee placed on administrative leave pending an investigation, the head of an agency may grant an extension of administrative leave for additional periods of not more than 30 consecutive days each only if the office investigating the employee submits a report to Congress and the head of the applicable agency containing a certification that additional time is needed to complete such investigation, including the reasons for the need for additional time.
						. 
 (b)Clerical amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by adding after the item relating to section 6329 the following new item:
				
					
						6330. Limitation on administrative leave..
			
